36 F.3d 1094
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Roger Lee FOSTER, a/k/a Red, Defendant Appellant.
No. 94-6596.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  Sept. 19, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CR-89-145, CA-93-1165)
Roger Lee Foster, Appellant Pro Se.
Hunter P. Smith, Jr., Assistant United States Attorney, Charleston, WV, for Appellee.
Before HALL, WILKINSON, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Foster, No. CR-89-145;  CA-93-1165 (S.D.W. Va.  May 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We have considered Appellant's claim that counsel was ineffective in not objecting to his criminal history calculation in his presentence report.  We find that Appellant has failed to overcome the strong presumption of counsel's reasonable conduct in not challenging the report's conclusion that the two convictions at issue were not related pursuant to United States Sentencing Commission, Guidelines Manual, Sec. 4A1.2 (Nov.1989)